Citation Nr: 1047014	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for chronic 
low back pain with spinal stenosis, surgical fusion residuals, 
and laminectomy residuals and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1969.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Newark, New Jersey, 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for chronic low back pain with 
spinal stenosis, surgical fusion residuals, and laminectomy 
residuals.  In September 2010, the Veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic lumbosacral spine 
disorder to include degenerative disc disease is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  In August 1997, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic low back pain with spinal stenosis, 
surgical fusion residuals, and laminectomy residuals and denied 
the claim.  

2.  In December 1997, the Veteran perfected a substantive appeal 
from the denial of service connection.  In February 2000, the 
Veteran, through his representative, withdrew his substantive 
appeal.  

3.  The documentation submitted since the August 1997 RO rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The August 1997 RO rating decision denying service connection for 
chronic low back pain with spinal stenosis, surgical fusion 
residuals, and laminectomy residuals is final.  New and material 
evidence sufficient to reopen the Veteran's service connection 
for chronic low back pain with spinal stenosis, surgical fusion 
residuals, and laminectomy residuals has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
entitlement to service connection for chronic low back pain with 
spinal stenosis, surgical fusion residuals, and laminectomy 
residuals and remands the issue to the RO.  Thus, no discussion 
of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

I.  Prior RO Decision

In August 1997, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic low back pain with spinal stenosis, 
surgical fusion residuals, and laminectomy residuals as there was 
no nexus to service.  The Veteran was informed in writing of the 
adverse decision and his appellant rights in August 1997.  In 
September 1997, the Veteran submitted a NOD.  In October 1997, 
the RO issued a statement of the case (SOC) to the Veteran and 
his accredited representative.  In December 1997, the Veteran 
submitted a substantive appeal.  In February 2000, the Veteran 
withdrew his substantive appeal.  

The evidence considered by the RO in formulating its August 1997 
rating decision may be briefly summarized.  A May 1967 naval 
treatment record states that the Veteran was treated for acute 
lumbosacral strain.  The report of the Veteran's February 1969 
physical examination for service separation notes that his spine 
was found to be normal.  An October 1992 physical evaluation from 
C. K. L., M.D., indicates that the Veteran complained of chronic 
low back pain of 23 years' duration.  He presented a history of a 
post-service August 1991 employment-related lifting injury and a 
December 1991 L3-4 disc excision.  The Veteran was diagnosed with 
chronic lumbosacral strain, spinal instability, and L2-3, L3-4, 
and L4-5 internal disc disruption.  A December 1992 hospital 
summary from The Hospital Center at Orange conveys that the 
Veteran underwent a L3-4 and L4-5 posterior lumbar interbody 
fusion with interlaminar fusion and autogenous bone grafting.  
The report of a July 1997 VA examination for compensation 
purposes states that the Veteran reported that he had sustained a 
low back strain injury in May 1967 during active service; was 
treated by military medical personnel; continued to experience 
progressive low back pain after service separation; and 
subsequently underwent a 1991 lumbar laminectomy and partial 
discectomy, a 1992 spinal fusion, and a 1994 lumbar spine fusion 
and decompression.  The Veteran was diagnosed with chronic low 
back pain syndrome with a history of spinal stenosis, spinal 
surgical fusion residuals, and laminectomy residuals.  The 
examiner commented "the exact relationship of his current pain 
complaints to his original military injury is speculative."  




II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the August 1997 rating decision 
consists of photocopies of the Veteran's service treatment 
records; VA examination and clinical documentation, private 
clinical documentation, the transcript of the September 2010 
hearing before the undersigned Veterans Law Judge sitting at the 
RO; and written statements from the Veteran.  A September 2010 
written statement from L. W. S., M.D., conveys that the Veteran 
had informed him that "his spine pains originally arose as a 
result of injuries suffered during his service in the military."  
At the September 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
received "continuous treatment" for his chronic lumbar spine 
disability from active service until the present time.  

The Veteran testified at the hearing on appeal that he 
experienced and was treated for chronic lumbar spine complaints 
from active service to the present time.  The September 2010 
written statement from Dr. S. notes that the Veteran presented a 
history of a chronic lumbar spine disability which originated 
during active service.  The Board finds that the September 2010 
hearing transcript and Dr. S.'s September 2010 written statement 
constitute new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the Veteran's claim.  As new and material evidence 
has been received, the Veteran's claim of entitlement to service 
connection for chronic low back pain with spinal stenosis, 
surgical fusion residuals, and laminectomy residuals is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for chronic low back pain with spinal 
stenosis, surgical fusion residuals, and laminectomy residuals is 
granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic lumbosacral spine 
disorder to include degenerative disc disease is to be determined 
following a de novo review of the entire record.  

The Veteran asserts that he sustained a chronic lumbosacral spine 
disorder as a result of his May 1967 inservice injury and 
received ongoing chiropractic and medical treatment for his 
lumbosacral spine disorder since service separation.  The 
accredited representative requests that the Veteran's appeal be 
remanded to the RO so that he could be afforded an additional VA 
examination for compensation purposes which addresses the nature 
and severity of his post-operative chronic lumbosacral spine 
disorder.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The September 2010 written statement from Dr. S. indicates that 
he had treated the Veteran's lumbosacral spine disorder since 
September 2004.  At the September 2010 hearing on appeal, the 
Veteran testified that he had received treatment for his 
post-operative lumbosacral spine disability from the Brick, New 
Jersey, VA medical facility and several private physicians 
including Dr. S and a Dr. C.  Complete clinical documentation of 
the cited treatment is not of record.  

The VA should obtain all relevant VA and military records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran testified that he had been awarded 
Social Security Administration (SSA) disability benefits in 1998 
based upon his back disability.  Documentation of the Veteran's 
SSA award of disability benefits, if any, and the evidence 
considered by the SSA in granting the Veteran's claim is not of 
record.  The Court has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic lumbosacral spine 
disorder.  Upon receipt of the requested 
information and the appropriate releases, 
contact L. W. S., M.D., Dr. C., and all 
other identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

2.  Associate with the claims folder copies 
of all relevant VA clinical documentation, 
including records pertaining to treatment 
provided at the Brick, New Jersey.  

3.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies of 
all records developed in association with 
the award for incorporation into the 
record.  

4.  After the above steps are complete, 
then schedule the Veteran for a VA 
examination to accurately determine both 
the nature and etiology of the Veteran's 
chronic lumbosacral spine disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic lumbosacral 
spine disorder had its onset during active 
service; is etiologically-related to the 
Veteran's May 1967 lumbosacral strain; or 
is otherwise related to active service.  
The examiner should consider the Veteran's 
credible reports that he had continuing 
symptoms after his discharge from service.  
The examiner must provide a complete 
rationale for any opinion advanced.  Send 
the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then adjudicate the Veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include degenerative disc disease on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the SOC.  The Veteran 
should be given the opportunity to respond 
to the SSOC before the case is returned to 
the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


